Citimortgage, Inc. v Brausch (2020 NY Slip Op 01904)





Citimortgage, Inc. v Brausch


2020 NY Slip Op 01904


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2017-09605
2017-09607
 (Index No. 601069/15)

[*1]Citimortgage, Inc., etc., respondent, 
vDaniel A. Brausch, appellant, et al., defendants.


Fred M. Schwartz, Smithtown, NY, for appellant.
David A. Gallo & Associates, LLP (Akerman LLP, New York, NY [Joseph DeFazio and Jordan M. Smith], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Daniel A. Brausch appeals from (1) an order of the Supreme Court, Suffolk County (C. Randall Hinrichs, J.), dated June 30, 2017, and (2) an order of the same court, also dated June 30, 2017. The first order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant, to strike his answer and affirmative defenses, and for an order of reference. The second order, insofar as appealed from, granted that branch of the plaintiff's motion which was for summary judgment on the complaint insofar as asserted against that defendant, directed dismissal of that defendant's affirmative defenses and counterclaims, and appointed a referee to compute the amount due to the plaintiff.
ORDERED that the orders are affirmed insofar as appealed from, with costs.
For reasons set forth in HSBC Bank USA, N.A. v Ozcan (154 AD3d 822), we affirm both orders insofar as appealed from.
DILLON, J.P., AUSTIN, HINDS-RADIX, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court